Case: 17-30200      Document: 00514382888         Page: 1    Date Filed: 03/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                      No. 17-30200
                                                                               Fifth Circuit

                                                                             FILED
                                                                        March 12, 2018

SHARON INGRAM MARCHMAN,                                                 Lyle W. Cayce
                                                                             Clerk
              Plaintiff–Appellant,

v.

BRIAN E. CRAWFORD; LAWRENCE W. PETTIETTE, JR.; JAMES D.
CALDWELL; CARL V. SHARP; FREDERIC C. AMMON; J. WILSON
RAMBO; BENJAMIN JONES; ALLYSON CAMPBELL,

              Defendants–Appellees.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:16-CV-515


Before HIGGINBOTHAM, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       This case involves allegations by Louisiana State Judge Sharon Ingram
Marchman that Defendant Allyson Campbell engaged in unethical and illegal
activity during her tenure as a law clerk for Louisiana’s Fourth Judicial
District Court (“Fourth JDC”). Judge Marchman alleges that after an ongoing
dispute among Fourth JDC judges and staff about how to address Campbell’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-30200   Document: 00514382888    Page: 2   Date Filed: 03/12/2018



                                No. 17-30200
actions, Judge Marchman was ostracized, was accused of disclosing
confidential information, and ultimately resigned from her position as chair of
the personnel committee. Judge Marchman sued Campbell, Campbell’s
attorneys, several Fourth JDC judges, and others under 42 U.S.C. §§ 1983,
1985, and 1986 alleging retaliation for exercising her First Amendment right
to free speech and a violation of her Fourteenth Amendment right to equal
protection. Because Judge Marchman fails to sufficiently allege a violation of
her constitutional rights, we AFFIRM.
                             I. BACKGROUND
A.    Factual Background
      Judge Marchman has been a duly-elected judge of Louisiana’s Fourth
JDC, including the Morehouse and Ouachita parishes, since 2000. Allyson
Campbell served as a law clerk for the Fourth JDC. Judge Marchman’s
complaint arises from Campbell’s alleged wrongdoings, her “attempts to expose
Campbell’s actions,” and the defendants’ “cover-up.” Judge Marchman alleges
that Judges Amman, Sharp, Jones, and Rambo (“Defendant Judges”)
retaliated by “threatening, intimidating, coercing, ridiculing, taunting,
harassing, alienating, and making false accusations of wrongdoing against
Judge Marchman,” preventing her from performing her duties as chair of the
personnel committee, and forcing her to resign the position.
      Judge Marchman first became aware of Campbell’s misconduct in 2010
when a law clerk complained to her about Campbell’s absenteeism from work.
She notified Defendant Judges Rambo and Amman, for whom Campbell
worked, but they were dismissive of Judge Marchman’s complaint. Judge
Marchman insisted that Court policy required employees to work from the
courthouse.
      In 2012, Cody Rials complained to Defendant Judge Sharp that
Campbell, Judge Sharp’s law clerk, shredded Rials’s proposed judgment in a
                                      2
     Case: 17-30200      Document: 00514382888        Page: 3    Date Filed: 03/12/2018



                                     No. 17-30200
case pending before Judge Sharp. Judge Sharp investigated the incident, found
Rials’s complaints to be reasonable, and removed Campbell from matters
involving Rials. Judge Rambo was notified, but Judge Marchman was not.
         In 2013, Stanley Palowsky III filed suit in the Fourth JDC against his
former business partner, W. Brandon Cork. 1 The case was assigned to Judge
Rambo. On August 13, 2014, Palowsky’s counsel, Sedric Banks, claimed that
multiple pleadings were filed but missing and that information was withheld
from Judge Rambo. Banks questioned Laura Hartt, the Court Administrator
at the time, about Rials’s earlier complaint. Judge Rambo discussed Banks’s
complaint in a personnel committee meeting, but stated that no documents
were missing. Instead, the lost documents were attributed to a filing procedure
error.
         On April 1, 2014, Hartt became aware that she could obtain key fob
reports indicating when employees entered and exited the courthouse. Hartt
notified Judge Marchman, who sought authorization from the chief judge to
investigate Campbell’s key fob reports and corresponding video footage. The
judicial administrator’s office reviewed Campbell’s attendance and hours
logged and found that Campbell reported working hours on days she was not
present. Judge Rambo and Judge Amman had approved Campbell’s false
timesheets. Hartt determined that an employee’s absence from work when
reported present was payroll fraud. On April 15, 2014, Jon K. Guice, an
attorney who advised judges on the Fourth JDC, asked Hartt whether the court
was an “auditee” under Louisiana law, requiring the agency head to
immediately notify the legislative auditor and district attorney if she became
aware of any misappropriation of funds. No such notification was ever made.


         See Palowsky v. Cork, Fourth JDC Docket No. 13-2059. Judge Marchman’s attorneys
         1

in the instant action, Joseph Ward and Sedric Banks, also represented Palowsky in Palowsky
v. Cork.
                                            3
    Case: 17-30200     Document: 00514382888    Page: 4   Date Filed: 03/12/2018



                                 No. 17-30200
The judges met several times to discuss the matter, and they implemented new
measures to prevent payroll fraud. Law clerks were required to sign in and out
each time they entered or left the building. But Campbell refused to comply
and falsified her sign-in sheet. The judges of the Fourth JDC met en banc on
April 24, 2014, and agreed “to remove Campbell from the position of ‘senior law
clerk,’ to terminate her stipend, and to suspend her for one month without
pay.”
        After April 24, 2014, while Campbell was suspended, 52 post-conviction
relief applications assigned to Campbell, but not yet processed, were
discovered in her office. Campbell provided no explanation for why the
applications were in her office. Campbell gave the employee who found the
applications a $200 gift card. Although Judge Marchman would have been the
one to investigate the incident as head of the personnel committee, she recused
herself on June 17, 2014, from matters involving Campbell because Campbell
was rumored to support an electoral opponent to Judge Marchman. Defendant
Judge Jones discussed the issues at a personnel committee meeting on July 8,
2014, but no action was taken against Campbell.
        On August 10, 2014, Judge Marchman first heard of Rials’s earlier
complaints regarding Campbell. Rials read a column in a local newspaper, The
News-Star, authored by Campbell. Rials interpreted the column as “goading
him” with the fact that Campbell shredded his document and evaded
punishment. Rials complained to Judge Marchman, and Judge Marchman
notified the chief judge. The chief judge directed Rials to submit a written
complaint to the court. The investigation into Campbell was reopened, and
Campbell admitted to shredding the document, but no action was taken
against her.
        The Fourth JDC met en banc on September 12, 2014, to discuss the
issues related to Campbell. Judge Marchman was not present, but voted by
                                       4
    Case: 17-30200    Document: 00514382888    Page: 5   Date Filed: 03/12/2018



                                No. 17-30200
proxy to terminate Campbell. The other judges decided instead to reprimand
Campbell rather than terminate her.
      On September 22, 2014, Banks questioned the thoroughness of the
investigation into his complaints. He also asked about “sealed evidence of
criminal activity” that Banks provided Judge Rambo “but which still had not
been seen by Judge Rambo weeks later.” On October 23, 2014, Palowsky filed
a motion to recuse Judge Rambo from presiding over Palowsky v. Cork, which
Judge Rambo granted. Campbell e-mailed Judge Sharp in November 2014
requesting that he contradict Rials’s allegations. In an e-mail response, Judge
Sharp stated he found no misconduct, and that Campbell never shredded
anything.
      Around December 2014, the legislative auditor discovered that some
employees were paid for time that they had not actually worked. The judges
held a special meeting to discuss the issue. Judge Jones retired from the bench
on December 31, 2014, replacing Hartt as Court Administrator after she
resigned. Between February and March 2015, Johnny Gunter, a reporter with
another local paper, The Ouachita Citizen, submitted a series of public records
requests to the court requesting records related to Campbell, including
personnel records and timesheets. The Fourth JDC only partially produced the
requested documents, citing employee privacy. On March 3, 2015, The News-
Star reported that some Fourth JDC employees might have been paid for hours
which they had not worked.
      The judges of the Fourth JDC met again on March 13, 2015. Judge
Marchman again moved to terminate Campbell, but no one seconded her
motion. Judge Amman “screamed” at Judge Marchman that “she only wanted
to fire Campbell because of what was being written . . . in the newspapers.”
The judges also discussed the public records requests from The Ouachita
Citizen. Judge Jones informed the judges that before the meeting, Campbell
                                      5
     Case: 17-30200       Document: 00514382888         Page: 6    Date Filed: 03/12/2018



                                      No. 17-30200
gave him a folder with three documents. The documents contained “outright
accusations and thinly-veiled threats against Judge Marchman,” a statement
that Campbell had never worked on the Palowsky v. Cork case, and a
statement that Judge Rambo had informed the attorneys that Campbell had
not worked on the case. This was the first time Judge Marchman saw these
documents.
       On March 20, 2015, Gunter filed a criminal complaint against the court
for its failure to fully comply with his public records requests. At an emergency
meeting not attended by Judge Marchman, the judges decided to file a petition
for declaratory judgment against The Ouachita Citizen seeking a ruling that
some of the requests contained confidential material that should not be
disclosed. 2 On April 14, 2015, the judges discussed what documents to produce
to the presiding ad hoc judge in the declaratory judgment action. Judges
Winters and Jones “were adamant that they would only produce the Rials
letter and an outside consultant’s report.” Judge Jones stated: “There will be
no testimony. Testimony will not be good for us,” in reference to an upcoming
hearing. Judge Marchman repeatedly, but unsuccessfully, urged Judge
Winters to reconsider this position and instead produce all documents related
to Campbell.
       On May 19, 2015, the ad hoc judge held a hearing at which Campbell’s
counsel, not a defendant in this action, and Guice argued that documents
related to Campbell were not subject to production. Guice and Campbell’s
counsel also argued that there were no eyewitnesses to Campbell’s actions. But
Judge Marchman alleges that Guice “knew full well that was not the case.”



       2 See Winters v. Hanna Media, Inc., Fourth JDC Docket No. 15-0770. Winters, on
behalf of the Fourth JDC, argued that “Campbell’s right to privacy with regard to her
employment file was stronger than the public’s right to know if its tax funds were being used
to pay someone who was accused of committing payroll fraud.”
                                             6
    Case: 17-30200        Document: 00514382888       Page: 7   Date Filed: 03/12/2018



                                     No. 17-30200
The ad hoc judge eventually ruled that the Fourth JDC’s response to the public
records request was proper.
      On July 22, 2015, now-Chief Judge Winters and Defendant Judge Jones,
serving as Court Administrator, met with Judge Marchman to request her
recusal from an investigation of an unnamed employee. Judge Marchman
refused, stating that she would not recuse herself unless they provided an
explanation. Judge Marchman felt it was “abundantly clear” that “she was
being prohibited from doing her job as the chair of the personnel committee.”
She had to “get permission from the chief judge or Defendant Jones for
anything she needed to do” and “was not allowed to do anything without Judge
Jones’ involvement, and he became the de facto head of the personnel
committee.” Because Judge Jones concealed problems from her and the
personnel committee, Marchman resigned from her position as chair and
member of the committee on July 27, 2015.
      Palowsky filed a civil suit against Campbell in state court accusing her
of criminal conduct in destroying or otherwise improperly handling documents
in Palowsky v. Cork. 3 Then-Louisiana Attorney General Caldwell appointed
Pettiette to serve as Special Assistant Louisiana Attorney General to represent
Campbell. Campbell also retained a private attorney, Crawford, to represent
her. Defendant Judges’ “hostile and demeaning treatment of Judge Marchman
continued,” with the conflict between Judge Marchman and Campbell being
referred to as a “cat fight.” On August 10, 2015, Judge Sharp accused Judge
Marchman of leaking information to Palowsky in the Palowsky v. Cork case.
      On August 17, 2015, Palowsky served Judges Sharp, Jones, Winters, and
Marchman with subpoenas duces tecum to produce documents related to the
investigation of Campbell in connection with an upcoming hearing to recuse


      3   See Palowsky v. Campbell, Fourth JDC Docket No. 15-2179.
                                            7
    Case: 17-30200    Document: 00514382888     Page: 8   Date Filed: 03/12/2018



                                 No. 17-30200
the Fourth JDC from Palowsky v. Cork. Guice filed a broad motion to quash
that arguably included Judge Marchman, “even though she had not sought
relief.” Judge Marchman confronted Judge Sharp about the subpoena, and
Judge Sharp told Judge Marchman that he granted the motion to quash after
discussing the matter with Judge Jones. Judge Marchman and Judge Sharp
apparently agreed that the order quashing the subpoena did not apply to Judge
Marchman. On August 20, 2015, Judge Sharp presided over Palowsky’s motion
to recuse the Fourth JDC from Palowsky v. Cork. At the hearing, Judge
Marchman spoke up to make her return on the subpoena duces tecum. In
response, Judge Sharp “spoke to Judge Marchman in a threatening tone and
accused her of misinterpreting or ‘misremember[ing]’ what he had said the day
before.” Judge Sharp then stated, “[c]omply with the subpoena if you wish.
Give it to the litigants.” Judge Sharp directed Palowsky’s counsel to “do with
it what you will.” Guice then approached Judge Sharp and had an off-the-
record discussion before Judge Sharp terminated the hearing.
      Subsequently, on September 2, 2015, Judge Sharp told Judge Marchman
that he intended to request that she be admonished at an upcoming en banc
meeting for “that little stunt she pulled in his courtroom the other day.” The
next day, Judge Rambo “glared at [Marchman], refused to speak to her, and
[intentionally] walked into [her] as he was getting off the elevator.” At the en
banc meeting on September 4, there was a matter marked “confidential” on the
agenda, but Judge Sharp passed the matter, and no formal disciplinary action
was taken against Judge Marchman.
      On November 2, 2015, Campbell and her attorneys, Defendants
Crawford, Pettiette, and Caldwell, filed pleadings in Palowsky v. Campbell
accusing Judge Marchman of “improperly disclosing information about
Campbell.” Judge Marchman alleges that Defendant Guice “encouraged and
worked with Defendant Judges’ counsel to make these false allegations against
                                       8
    Case: 17-30200    Document: 00514382888    Page: 9   Date Filed: 03/12/2018



                                No. 17-30200
Judge Marchman.” The attorneys asserted that in her compliance with the
subpoena duces tecum, Judge Marchman disclosed Campbell’s confidential
information in violation of the ad hoc judge’s order in Winters v. Hanna Media.
Judge Marchman disputed the allegations, and she claimed that the only
disclosure of Campbell’s personnel records was in response to a valid subpoena
duces tecum.
      On December 4, 2015, during the court’s monthly en banc meeting, Judge
Amman sought a new local rule requiring court approval for all photographs
and video taken at the courthouse. Judge Marchman claims that Judge
Amman’s motion was designed to retaliate against her for the positive press
she was receiving. The motion passed as modified to require approval by the
chief judge only.
      In a January 2016 e-mail exchange, Chief Judge Winters requested that
Judge Sharp and another judge notify Judge Marchman of committee meetings
that were called. Judge Sharp replied that “he was not willing to notify Judge
Marchman of meetings and that he would not serve on any committees with
her.” Judge Marchman alleged that Judge Sharp intended to “undermine [her]
authority and standing as a duly-elected judge.” Defendant Judges and
Campbell “continue to retaliate” against Judge Marchman. Judge Marchman
claims that she was singled out for disparate treatment, and is a “virtual
pariah at the courthouse” “[s]imply because [she] tried to do the right thing
and stop the cover-up of Campbell’s payroll fraud and document destruction.”
She also alleges that she has “become extremely uncomfortable in her place of
work,” is “ignored,” and is “being disparaged in the courthouse and in the
community.”




                                      9
     Case: 17-30200   Document: 00514382888      Page: 10   Date Filed: 03/12/2018



                                  No. 17-30200
B.     Procedural Background
       Judge Marchman filed suit against Defendant Judges, Crawford,
Pettiette, Caldwell, Campbell, and Guice 4 seeking monetary damages under
42 U.S.C. § 1983, alleging that defendants deprived her of her First
Amendment right to freedom of speech and her Fourteenth Amendment right
to equal protection. She also brought claims under 42 U.S.C. § 1985, claiming
that defendants conspired to violate her rights, and § 1986, claiming that
defendants refused to stop the conspiracy. Her amended complaint also
included claims under 28 U.S.C. §§ 2201, 2202, and 42 U.S.C. § 1983 for
injunctive relief to prevent future violations of her First and Fourteenth
Amendment rights and declaratory relief that defendants’ past actions violated
the First and Fourteenth Amendments. Finally, Judge Marchman brought a
claim for attorney’s fees under 42 U.S.C. § 1988.
       Defendants moved to dismiss under Rules 12(b)(1) and 12(b)(6). On
February 17, 2017, the trial court granted all Rule 12(b)(6) motions to dismiss.
The court concluded that Judge Marchman failed to state a claim because she
did not allege any violation of her constitutional rights, and dismissed her
claims with prejudice. Judge Marchman timely appealed.
                         II. STANDARD OF REVIEW
       We review a district court’s grant of a 12(b)(6) motion to dismiss de novo,
“accepting all well-pleaded facts as true and viewing those facts in the light
most favorable to the plaintiff.” Ibe v. Jones, 836 F.3d 516, 524 (5th Cir. 2016)
(quoting Toy v. Holder, 714 F.3d 881, 883 (5th Cir. 2013)). Generally, a court
ruling on a motion to dismiss “may rely only on the complaint and its proper
attachments.” Fin. Acquisition Partners LP v. Blackwell, 440 F.3d 278, 286



       4 Judge Marchman and Guice reached a settlement agreement. Guice did not
participate in this appeal.
                                        10
    Case: 17-30200    Document: 00514382888      Page: 11   Date Filed: 03/12/2018



                                  No. 17-30200
(5th Cir. 2006). But a court may rely on “documents incorporated into the
complaint by reference, and matters of which a court may take judicial notice.”
Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). To
survive a Rule 12(b)(6) motion to dismiss, a complaint must contain “sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on
its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when a
plaintiff pleads facts “allow[ing] the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Id. “[R]ecitals of the
elements of a cause of action, supported by mere conclusory statements, do not
suffice.” Id.
                               III. DISCUSSION
      Section 1983 provides a cause of action against state actors who violate
an individual’s rights guaranteed under federal law. 42 U.S.C. § 1983. To
prevail on her § 1983 claim, Judge Marchman must first show a constitutional
violation. Doe v. Columbia-Brazoria Indep. Sch. Dist. by & through Bd. of Trs.,
855 F.3d 681, 687–88 (5th Cir. 2017) (quoting James v. Tex. Collin Cty., 535
F.3d 365, 373 (5th Cir. 2008)). Judge Marchman’s complaint alleges two
possible violations of her constitutional rights by defendants. First, that
defendants retaliated against her for exercising her First Amendment right to
free speech when she “tried to do the right thing and stop the cover-up of
Campbell’s payroll fraud and document destruction.” Second, that defendants
violated “her Fourteenth Amendment right to equal protection by singling her
out for unfavorable treatment without adequate justification.” The district
court considered and dismissed her equal protection claim. Judge Marchman
does not appeal the district court’s ruling on her Fourteenth Amendment claim.
The survival of Judge Marchman’s complaint thus depends on the viability of
her First Amendment claim.
                                        11
   Case: 17-30200    Document: 00514382888        Page: 12   Date Filed: 03/12/2018



                                   No. 17-30200
      Defendants argue that Judge Marchman’s § 1983 claim fails because she
has not shown any violation of her First Amendment rights. The district court
concluded that “[a]t most, taking Marchman’s allegations as true, some
Defendants’ actions in the instant matter may constitute unfriendly, rude, or
perhaps less than professional conduct . . . . These actions simply do not
constitute adverse employment actions under the relevant jurisprudence.” We
agree. Judge Marchman fails to allege any retaliation for exercising protected
speech under the First Amendment.
      Judge Marchman claims that she meets the standard for First
Amendment claims by public employees established in Garcetti v. Ceballos, 547
U.S. 410 (2006), but she also argues that her claim should instead be governed
by an alternative framework. First, she contends that her response as a
witness to a lawful subpoena duces tecum was speech as a private citizen.
Second, she claims First Amendment protection as an elected official as
determined by this Court in Jenevein v. Willing, 493 F.3d 551 (5th Cir. 2007).
      In a thorough and well-reasoned opinion, the district court addressed
Judge Marchman’s arguments that her First Amendment claim is governed by
an alternative framework, but it did not decide which framework applied. We
need not repeat that analysis here, and we similarly need not decide which
framework governs Judge Marchman’s claim. Under any retaliation
framework, Judge Marchman failed to allege an adverse action in response to
the speech claimed as protected.
      For public employees, adverse action is an element that must be shown
to establish a retaliation claim. See Howell v. Town of Ball, 827 F.3d 515, 522
(5th Cir. 2016). For private citizens, the “requirement of an adverse
employment action serves the purpose of weeding out minor instances of
retaliation.” Keenan v. Tejeda, 290 F.3d 252, 258 n.4 (5th Cir. 2002) (citing
Colson v. Grohman, 174 F.3d 498, 510, 514 (5th Cir. 1999)). Adverse actions
                                       12
    Case: 17-30200       Document: 00514382888          Page: 13     Date Filed: 03/12/2018



                                       No. 17-30200
include “discharges, demotions, refusals to hire, refusals to promote, and
reprimands.” Pierce v. Tex. Dep’t of Criminal Justice, Inst. Div., 37 F.3d 1146,
1149 (5th Cir. 1994) (citation omitted); see also Sharp v. City of Hous., 164 F.3d
923, 933 (5th Cir. 1999). 5 The action must be objectively adverse; “[a] plaintiff’s
subjective perception that a demotion has occurred is not enough.” Alvarado v.
Tex. Rangers, 492 F.3d 605, 614 (5th Cir. 2007) (quoting Forsyth v. City of Dall.,
Tex., 91 F.3d 769, 774 (5th Cir. 1996)). And cases involving elected officials
impose strict scrutiny for content-based regulation of speech by elected officials
when there are formal consequences in the form of censure or reprimand. See
Jenevein, 493 F.3d at 557–58, 560 (Order of Public Censure by the Texas
Commission on Judicial Conduct imposed on an elected judge); Rangra v.
Brown, 566 F.3d 515, 520–22 (5th Cir. 2009) (criminal penalties imposed on
elected city council members), vacated on other grounds en banc, 584 F.3d 206
(5th Cir. 2009); Scott v. Flowers, 910 F.2d 201, 204–05, 212 (5th Cir. 1990)
(formal public reprimand of an elected state justice of the peace by Texas
Commission on Judicial Conduct). “[M]ere criticisms do not give rise to a
constitutional deprivation for purposes of the First Amendment.” Harrington
v. Harris, 118 F.3d 359, 366 (5th Cir. 1997).
       We find that Judge Marchman has not alleged any formal reprimand or
sanction for exercising her First Amendment rights. First, she claims that she
was “publicly accused [] of illegally disclosing documents” by filing pleadings
in Palowsky v. Campbell, and accused by Judge Sharp of leaking information
to Palowsky. But the filing of pleadings alone cannot support a retaliation
claim. “[F]alse accusations, verbal reprimands, and investigations [are] not


       5  The Supreme Court has suggested that the scope of harm actionable under the First
Amendment may be broader than actual or constructive discharge from employment. See
Rutan v. Republican Party of Ill., 497 U.S. 62, 74, 75 n.8 (1990); Sharp, 164 F.3d at 933. This
Court has declined to expand actionable adverse actions beyond this list while recognizing
that it is not exclusive. See Benningfield v. City of Hous., 157 F.3d 369, 376 (5th Cir. 1998).
                                             13
   Case: 17-30200    Document: 00514382888     Page: 14   Date Filed: 03/12/2018



                                No. 17-30200
actionable adverse employment actions.” Colson, 174 F.3d at 511 (citing
Benningfield, 157 F.3d at 376). Second, she argues that Judge Sharp
threatened to seek Judge Marchman’s admonishment at an en banc meeting.
Judge Marchman’s admonishment by her colleagues could have constituted
adverse employment action. See Scott, 910 F.2d at 212–13; Colson, 174 F.3d at
511. But Judge Sharp never introduced such a motion, the judges never
considered a motion to admonish, and she was never formally reprimanded.
      Third, Judge Marchman alleges that, as a result of defendants’
interference with her duties, refusal to serve on committees with her, and
request to recuse herself from an investigation, she was forced to resign as
member and chair of the personnel committee. Resignation could potentially
support a First Amendment claim as a constructive demotion. See Sharp, 164
F.3d at 934. According to Judge Marchman, she resigned “after being
pressured to recuse herself from a particular investigation, after having
existing problems concealed from her, after having Defendant Judges refuse to
discover or address potential problems, after being prohibited from doing her
job without getting approval from Defendant Judge Jones first.” But
defendants did not remove Judge Marchman from this position, and they
lacked the power to do so. And Judge Marchman was pressured to recuse
herself by Chief Judge Winters, who is not a defendant in this action, and
Judge Jones, who at the time was the Court Administrator, an employee and
subordinate of the judges. The recusal request was not only not an adverse
action, but also not an action by an employer. Judge Marchman similarly
resigned her position as chair of the personnel committee before she sought to
comply with the subpoena duces tecum. Thus, her compliance with the
subpoena could not have motivated her recusal or resignation.




                                     14
    Case: 17-30200      Document: 00514382888        Page: 15    Date Filed: 03/12/2018



                                    No. 17-30200
      Finally, Judge Marchman’s remaining allegations include various
interactions with other judges on the Fourth JDC. 6 Many of her allegations
amount to ostracism or unprofessional behavior rather than formal
reprimands. This conduct may be unprofessional or perhaps even amount to a
violation of state law, but that alone does not suffice to assert a constitutional
violation. In the Title VII context, this Court observed that “boorish remarks
and childish horseplay,” though “undoubtedly offensive,” were “not sufficiently
severe or pervasive to create an objectively hostile or abusive work
environment” and could not constitute adverse employment actions. McCoy v.
City of Shreveport, 492 F.3d 551, 557–58 (5th Cir. 2007). Similarly, we have
found that in the Title VII context, ostracism is not grounds for a retaliation
claim. See Brazoria Cty., Tex. v. EEOC, 391 F.3d 685, 693 (5th Cir. 2004). Judge
Marchman appears to highlight a disagreement among the Fourth JDC
regarding how to handle professional matters. And “retaliatory criticisms,
investigations, and false accusations that do not lead to some more tangible
adverse action are not actionable under § 1983.” Colson, 174 F.3d at 513.
Speaking out against perceived injustices at the risk of damaging working
relationships no doubt requires substantial courage, but not every consequence
suffered in connection with speech amounts to a constitutional violation.
      Judge Marchman fails to show that she suffered any adverse action, a
necessary element of her First Amendment retaliation claim. Thus, her § 1983
claim was properly dismissed because she failed to allege a violation of the
Constitution. Accordingly, her related claims were also properly dismissed. See



      6  For example, Judge Marchman alleged that other judges on the Fourth JDC referred
to the conflict between Campbell and Judge Marchman as a “cat fight,” Judge Sharp spoke
to Judge Marchman in a “threatening tone,” Judge Amman “screamed” at her in a meeting,
and Judge Rambo “glared at her, refused to speak to her, and [intentionally] walked into
Judge Marchman as he was getting off the elevator.” She also alleged that Judge Sharp
refused to include her on his e-mails or serve on committees with her.
                                           15
   Case: 17-30200    Document: 00514382888      Page: 16   Date Filed: 03/12/2018



                                 No. 17-30200
42 U.S.C. §§ 1985, 1986, 1988; see also Hilliard v. Ferguson, 30 F.3d 649, 652–
53 (5th Cir. 1994) (Section 1985).
                             IV. CONCLUSION
      For the foregoing reasons, we AFFIRM the judgment of the district court.




                                      16